Citation Nr: 1727097	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-40 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left elbow disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to July 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded this appeal for additional development in June 2014.

A personal hearing was conducted between the Veteran and undersigned in October 2012.  A transcript is associated with the record.


FINDING OF FACT

A disability of the left elbow has not been diagnosed at any time during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for a left elbow disorder have not been met.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  In addition, development in substantial compliance with the Board's remand instructions has been completed, including obtaining VA treatment records, a VA examination, and issuing a Supplemental Statement of the Case.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was provided with VA examinations in August 2009 and November 2014, which the Board finds to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board notes that the June 2014 remand directives instructed the examiner to consider and discuss the Veteran's contentions, lay statements of record, service treatment records, VA and private medical records, and October 2012 hearing transcript in rendering opinions.  The November 2014 examiner did not specifically discuss this evidence in concluding that the Veteran did not have a diagnosis of a left elbow disorder.  Nevertheless, the examiner reviewed the Veteran's claims file, which includes all the aforementioned evidence, and solicited the Veteran's lay history concerning his left elbow.  As such, the examiner considered the relevant evidence of record in reaching a conclusion, and a further remand is unnecessary.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.




Left Elbow Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran claims that he has a left elbow disorder as a result of an in-service injury in which he hit his left elbow on an exposed bolt.  The incurrence of an in-service injury is not in question.

An August 2009 VA general medical examination noted the Veteran's complaints of residual pain from the in-service injury, but imaging at the examination did not show any fractures of the left elbow.  See June 2010 Medical Treatment Record.  In a September 2009 addendum opinion, the examiner concluded that the Veteran had limited self-injury to the elbow that resolved, and that there was no diagnosable left elbow disorder.  The examiner cited X-rays of the left elbow after the in-service injury and at the August 2009 examination that were negative for fractures.

A November 2010 VA treatment report noted the Veteran's complaints of left elbow pain with mild pressure, and a June 2012 VA treatment report indicated a depression in the olecranon with sharp edges, full active range of motion, and no inflammatory findings.  In his October 2012 hearing, the Veteran testified that he continued to experience pain in the elbow with any pressure or weight.

To determine whether VA treatment records and the Veteran's complaints were indicative of a current disability, the Veteran was afforded another VA examination in November 2014.  The examiner diagnosed blunt trauma to the left elbow and noted a slight indentation olecranon process of the left elbow on palpation.  Imaging of the left elbow showed no evidence of effusion, fracture, or dislocation.  The examiner remarked that although the Veteran suffered blunt trauma to the left elbow in 2007 during his military service, there was no present pathological diagnosis for complaint of a left elbow condition.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

A clinical diagnosis of a left elbow disorder has not been established (resolved or unresolved) at any time during the appeal period of proximate thereto.  The examinations of record do not provide a diagnosis of any disability of the left elbow, to include the chronic residuals of the Veteran's in-service elbow injury.  The examiners acknowledged the Veteran's complaints of pain but were unable to identify any underlying pathology to account for the complaints.  

Neither the Veteran nor his representative has presented or identified existing records that show the Veteran has a left elbow disability.  The Veteran complains of pain in the left elbow, which, in and of itself, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In his October 2012 hearing, the Veteran even conceded that he did not have a diagnosis of a left elbow disorder.

Full consideration has been given to the Veteran's assertions that he suffers from a contusion or left elbow disorder attributable to his military service.  See September 2011 VA Form 9; October 2012 Hearing Transcript.  The Veteran is competent to report that which he has personally experienced, such as left elbow pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran is not competent to diagnose or opine on the etiology of a complex medical condition such as a left elbow disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His opinion is also outweighed by the findings of two VA examinations, which determined that there is no pathology/disability that accounts for the Veteran's complaints of pain.  There is simply no objective medical evidence of a left elbow disability as defined by VA.


ORDER

Entitlement to service connection for a left elbow disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


